Case 1:15-cr-00026-SPW Document 61 Filed 09/23/20 Page 1 of 2

aa

Ll teva

 

SEP 23 2020

«3, US District Court

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA \j..tnet Of Montana
BILLINGS DIVISION Bulings
UNITED STATES OF AMERICA,
CR 15-26-BLG-SPW

Plaintiff,
VS. ORDER
JUEL REBECCA GRAHAM,

Defendant.

 

 

Due to the recent COVID-19 outbreak, and upon the Court’s Own Motion,

IT IS HEREBY ORDERED that the Final Hearing re Revocation of
Supervised Release currently scheduled for Wednesday, September 30, 2020 at
2:30 p.m. is VACATED and RESET to commence VIA VIDEO from the
Yellowstone County Detention Facility on Monday, September 28, 2020 at 1:30
p-m. Counsel may appear in the Snowy Mountains Courtroom thirty (30) minutes
prior the hearing to video conference with Defendant. If the defendant objects to
this hearing being held via video, she must file a motion to continue the hearing to

allow time for the defendant to be transported.
Case 1:15-cr-00026-SPW Document 61 Filed 09/23/20 Page 2 of 2

The Clerk shall forthwith notify counsel and the U.S. Marshals Service of

the making of this Order.

aL
DATED this 22 day of September, 2020.

/-lebeGt

U.S. DISTRICT JUDGE
